
	

113 HR 3005 IH: Medical Testing Availability Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3005
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Burgess (for
			 himself and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend chapter V of the Federal Food, Drug, and
		  Cosmetic Act to permit the sale of, and access to, research use
		  only products in diagnostic tests.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Testing Availability Act of
			 2013.
		2.Clarification
			 regarding research use only productsSection 520 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360j) is amended by adding at the end the following
			 subsection:
			
				(o)Products with
				research use only labeling
					(1)In
				generalA product whose
				labeling bears the statement described in section 809.10(c)(2)(i) of title 21,
				Code of Federal Regulations, as in effect on the date of the enactment of this
				subsection, may not be deemed to be misbranded under this Act on the basis that
				the manufacturer or distributor of the product—
						(A)sells the product to an end user who uses
				the product in a manner inconsistent with such statement; or
						(B)engages in
				business communications regarding the product with an end user of the
				product.
						(2)Business
				communications definedIn
				this subsection, the term business communications, with respect to
				a product with labeling described in paragraph (1)—
						(A)means oral,
				written, or electronic contact between a manufacturer or distributor of such
				product and an end user regarding the functioning of such product; and
						(B)includes any such
				contact consisting of technical support, customer service, assistance with the
				installation of such product, communication relating to ensuring the
				performance of the product, and other similar contacts.
						(3)SunsetThis
				subsection shall cease to be effective on the last day of the five-year period
				beginning on the date of enactment of this section.
					.
		
